The questions presented for review arise upon exceptions of appellants to the final report of the executrix. Before considering the issues thus raised, we will dispose of the motion filed by appellee to dismiss the appeal. The 1.  APPEAL AND   executrix alone was served with notice of the ERROR:       appeal. It now appears that she has made final notice:      distribution of the estate to the legatees named claim in     in the will, and been discharged as executrix. probate:     This was all done after the order and judgment legatees     appealed from was entered. It is true that the unnecessary  legatees to whom distribution has been made have parties.     a monetary interest in the result of this appeal, but they are not now, and never, in fact, have been, parties to the record. The service of notice upon the executrix was all that *Page 608 
was necessary. As stated, the issues tried were presented by the exceptions and objections of appellants to the final report, and any distribution made of the personal property by the executrix is subject to the result of this appeal. The legatees are not parties in such sense that it was necessary that they be served with notice of the appeal. The motion is overruled.
The will of the decedent in Item 1 directed that all just and lawful debts of the testator and the expenses of 2.  WILLS:       his last sickness and burial be paid as speedily testamentary after his death as practicable. This item is power:       followed by others, in which a number of proceeds of  specific bequests not in any way in controversy life         in this proceeding are made. Item 7 of the will, insurance.   which is the one in controversy, is as follows:
"Item VII. Subject to all the foregoing, and to the payment of the costs and expenses of administration of my estate, I do hereby give, devise and bequeath all the rest, residue and remainder of my estate, whether real, personal, or mixed, and wheresoever situate (including the proceeds of all policies of life insurance and accident insurance, which are, or at the time of my death are payable to my executors, administrators, or to my estate), unto the First National Bank of Sioux City, Woodbury County, Iowa, as trustee * * *."
The claims of appellants were filed, and allowed by the executrix, and found by the court to be just, but the assets of the estate, outside of the life insurance, were insufficient to pay them. The court held that the proceeds of the life insurance are not subject to, or liable for, the payment of testator's debts, and overruled the exceptions and objections of appellants to the final report. This presents the only question before us for decision.
Two propositions are relied upon by appellee for affirmance. They are (a) that the will in question does not attempt to charge the debts of the testator upon the proceeds of insurance, and (b) that the avails of life insurance payable to the estate of the deceased are not chargeable with the payment of his debts. The contention of appellant, of course, is that neither of the foregoing propositions are true. It has been held in other jurisdictions, in which the right of the insured to make testamentary disposition of insurance is recognized, that the intention to so dispose of it must be clearly expressed in the instrument. Chrisman *Page 609 v. Chrisman, 141 Tenn. 424 (210 S.W. 783); Cooper v. Wright,110 Tenn. 214 (75 S.W. 1049); Blouin v. Phaneuf, 81 Me. 176
(16 A. 540).
The devise of the proceeds of the testator's policies of life insurance is specifically made subject to the prior provisions of the will. This, it seems to us, evinces a clear purpose on his part to provide for the payment of his debts out of the proceeds of his life insurance. The first item of the will related to the payment of debts and other expenses, and the clause quoted makes the bequests thereof subject to the prior provisions.
This being the intention of the testator, clearly expressed in the will, the next and more important and difficult question presents itself: Did the testator have a right, first, to dispose of the proceeds of life insurance by will, and second, to subject the same to the payment of his debts? The first question is answered by the recent decision of this court in Miller v.Miller, 200 Iowa 1070, and need not be discussed herein. Commencing with the Code of 1851, there has at all times been a provision in the statutes of this state exempting the avails of life insurance from the debts of the deceased, except where the same is made liable by special contract or arrangement with the decedent. Section 1330, Code of 1851; Section 2362, Revision of 1860; Sections 1182 and 2372, Code of 1873; Section 1805, Code of 1897; Section 8776, Code of 1924. The language employed by the legislature at the time of each revision of the Code has been varied somewhat, but the substance is identical. We held inMiller v. Miller, supra, that these statutes have not limited, and do not limit, the right of the insured to make testamentary disposition of life insurance. They were designed to protect the wife and children against the claims of creditors of the decedent. In other words, the statute has always exempted life insurance from the payment of the debts of the deceased insured, but were they designed to limit the right of the insured to dispose thereof by will? We think not. The exceptions noted in the statute merely recognize and preserve the contractual rights of the insured and of those affected by such contracts or arrangements. It is now a matter of common knowledge that most, if not all, ordinary insurance policies contain provisions giving them a loan value and consenting to their assignment. Section 8776, Code of 1924, contains many provisions not found in earlier enactments, but *Page 610 
their bearing, if any, upon the question before us was fully discussed in Miller v. Miller, supra, and the discussion need not be repeated. The decision in the Miller case is really decisive of all matters involved in this controversy. The conclusion announced therein that no limitation is imposed by statute upon the power of the insured to make testamentary disposition of the proceeds of life insurance where the policy is payable to his estate or his executor is adhered to. But few cases from other jurisdictions of particular bearing upon the questions presented have been brought to our attention; but see Union Trust Co. v.Cox, 108 Tenn. 316, and Cooper v. Wright, 110 Tenn. 214.
The right of the insured to dispose of life insurance by will necessarily carries with it the right to set the same aside for the payment of debts. His right to do this is not prohibited by statute in this state. It follows that the order and judgment of the court below must be, and it is, reversed. — Reversed.
EVANS, C.J., and FAVILLE, KINDIG, and WAGNER, JJ., concur.